*569MEMORANDUM **
We deny Sirvard Tovmasyan’s petition for appellate review of her applications for asylum, withholding of removal, and relief under the United Nations Convention Against Torture. On October, 5, 2001, an immigration judge denied Tovmasyan relief from deportation, finding that her testimony was “fabrieate[d]” and “inconsisten[t]” with her own documentary evidence. The Board of Immigration Appeals reviewed the record and affirmed that decision on June 28, 2002.
The immigration judge provided specific and cogent explanations for her findings, which are supported by substantial evidence. A reasonable fact finder would not be compelled to reach contrary conclusions. See 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999). Given this highly deferential standard of review, Tovmasyan’s petition must be denied. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000); Marcu v. INS, 147 F.3d 1078, 1080 (9th Cir.1998).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.